Citation Nr: 1454289	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  07-20 644A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include the threshold issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disability.

2.  Entitlement to an increased rating for degenerative arthritis, degenerative disc disease, and intervertebral disc syndrome of the lumbar spine initially rated as 10 percent disabling (from April 29, 2005), and as 40 percent disabling from September 4, 2013.

3.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the left knee.

4.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), initially rated as 10 percent disabling (from April 29, 2005), rated as 30 percent disabling from April 10, 2009, and rated as 70 percent disabling from October 22, 2010.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to October 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The December 2009 rating decision granted entitlement to service connection for PTSD and assigned a 10 percent rating effective April 29, 2005.  He perfected an appeal of the assigned rating through a January 2010 notice of disagreement, a September 2011 statement of the case, and an October 2011 VA Form 9 substantive appeal.  A September 2011 rating decision increased the Veteran's PTSD rating to 30 percent effective April 10, 2009, and a July 2012 rating decision increased the PTSD rating to 70 percent, effective October 22, 2010.  Because these increases constitute less than a full grant of the benefit sought, this issue remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The December 2011 rating decision granted entitlement to service connection for degenerative arthritis of the left knee and assigned a 10 percent rating effective April 29, 2005.  The Veteran filed a notice of disagreement with this rating in May 2012.  He received a statement of the case in September 2013, and he filed a VA Form 9 substantive appeal in October 2013.  

The December 2011 rating decision also granted entitlement to service connection for the low back disability and assigned a 10 percent rating effective April 29, 2005.  The Veteran filed a notice of disagreement with this rating in May 2012 and elected to have a de novo review of the evidence.  This review was conducted in a September 2013 rating decision in which the Veteran's low back disability rating was increased to 40 percent, effective September 4, 2013.  

The Board notes that no statement of the case was issued on the low back claim, but that the RO did issue a supplemental statement of the case in March 2014.  In April 2014, the Veteran's accredited representative submitted an argument to the Board in lieu of a VA Form 646 in which it was argued that an increased rating is warranted for the low back disability.  The Board notes that the September 2013 rating decision and the March 2014 supplemental statement of the case have fulfilled the requirements of the statement of the case in that the September 2013 rating decision constitutes a de novo review of the evidence, the March 2014 supplemental statement of the case lists for the Veteran the pertinent laws and regulations in his case, and both documents review the evidence and explain why a rating in excess of 10 percent was not warranted prior to September 4, 2013, and a rating in excess of 40 percent is not warranted on and after that date.  The Board further finds that the April 2014 statement from the Veteran's representative serves the purpose of perfecting the appeal of increased rating claim for his low back disability.  Therefore, rather than remanding this case for the issuance of a statement of the case and requiring the Veteran to file a VA Form 9 to perfect an appeal of this issue, the Board finds that it properly has jurisdiction over this issue and may proceed with appellate review of this claim.

The Board notes that, during the course of this appeal, the Veteran has had outstanding requests for Decision Review Officer (DRO) and Board hearings.  The Veteran withdrew the DRO hearing request in writing in September 2011, and he withdrew his Board hearing request in writing in August 2014.  The Board therefore finds that there is no outstanding hearing request in this case.

The Board further notes that an August 2014 signed statement from the Veteran's accredited representative constitutes a proper withdrawal of the claim of entitlement to service connection for a right knee disability, in that it expressly states that the Veteran "desire[s] to withdraw only the issue of service connection for right knee condition."  While this statement also expresses that the Veteran "is satisfied with the RO decisions to grant the increase[d] evaluations" of 70 percent for his PTSD and 40 percent for his low back, these statements do not unambiguously constitute withdrawals of at least the final stages of the PTSD and low back claims.  Given that the Veteran's representative subsequently presented arguments on those issues, the Board will not treat any portion of those increased rating claims as if it has been withdrawn.

As will be discussed in more detail below, the Board finds that a claim of entitlement to a TDIU has been raised by the Veteran and is part and parcel of his increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation). 

The issues of entitlement to an increased rating for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In August 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of his claim of entitlement to service connection for a right knee disability is requested.

2.  Prior to September 4, 2013, even when considering functional impairment caused by factors such as pain, weakness, fatigability, incoordination, or pain on movement of a joint, as well as actually painful, unstable, or malaligned joints due to healed injury, the Veteran's lumbar spine disability did not manifest in ankylosis or forward flexion to 60 degrees or less; combined range of motion of 120 degrees or less; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or incapacitating episodes having a total duration of at least two weeks but less than four weeks during a 12-month period.

3.  On and after September 4, 2013, even when considering functional impairment caused by factors such as pain, weakness, fatigability, incoordination, or pain on movement of a joint, as well as actually painful, unstable, or malaligned joints due to healed injury, the Veteran's lumbar spine disability does not manifest in unfavorable ankylosis, and he does not suffer from incapacitating episodes totaling six weeks during a 12-month period requiring bed rest and treatment prescribed by a physician.

4.  The Veteran's degenerative arthritis of the left knee is not manifested by limitation of flexion to at least 30 degrees, limitation of extension to at least 10 degrees, ankylosis, dislocation of semilunar cartilage, or malunion of the tibia and fibula.

5.  From March 31, 2008, through September 3, 2013, the Veteran's left knee disability is manifested by no more than slight recurrent subluxation or lateral instability.  

6.  On and after September 4, 2013, the Veteran's left knee disability is manifested by no more than moderate recurrent subluxation or lateral instability.  




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to service connection for a right knee disability by the appellant (or his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (4) (2014).

2.  Prior to September 4, 2013, the criteria for assignment of an evaluation in excess of 10 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2014).

3.  On and after September 4, 2013, the criteria for assignment of a rating in excess of 40 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2014).

4.  The criteria for assignment of a rating in excess of 10 percent for degenerative arthritis of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5256,  5258-5263 (2014).

5.  From March 31, 2008, through September 3, 2013, the criteria for a separate rating of 10 percent, but no higher, for left knee instability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2014).

6.  On and after September 4, 2013, the criteria for a separate rating of 20 percent, but no higher, for left knee instability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant, through his authorized representative, has withdrawn the appeal of the claim of entitlement to service connection for a right knee disability.  Specifically, an August 2014 written statement from the Veteran's accredited representative reflects that the Veteran "desire[s] to withdraw only the issue of service connection for right knee condition."  

Hence, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of the claim of entitlement to service connection for a right knee disability, and it is dismissed.

II.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2014)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes September 2005 and November 2007 evidentiary development letters in which the RO advised the appellant of the evidence needed to substantiate his service connection claims.  In addition, such notice was provided for the left knee claim in July 2007.  The appellant was advised in these letters of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  The July 2007 and November 2007 letters also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claims, pursuant to the Court's holding in Dingess, supra.  

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issues on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's VA medical records and available private medical records.  

The RO arranged for the Veteran to undergo VA examinations in October 2011 and September 2013.  The Board finds that the resulting examination reports are adequate for the purpose of determining entitlement to increased ratings.  The examiners reviewed the claims file and elicited from the Veteran his history of complaints and symptoms, and the examination reports provide pertinent clinical findings detailing the results of the examinations to allow for effective evaluation of the Veteran's disabilities.  For these reasons, the Board concludes that the examination reports in this case provide an adequate basis for a decision.

The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

III  Higher Initial Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2014).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, the Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2014) and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45 (2014).  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

Another intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,' in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

A.  Low Back Disability

The Veteran has claimed entitlement to a higher initial rating for degenerative arthritis, degenerative disc disease, and intervertebral disc syndrome of the lumbar spine.  This disability was initially rated as 10 percent disabling from April 29, 2005, through September 3, 2013, and as 40 percent disabling on and after September 4, 2013.

This disability is rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014), which assigns ratings based on either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

An evaluation higher of 40 percent is not warranted unless there is forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.

An evaluation of 50 or greater requires unfavorable ankylosis of the entire thoracolumbar spine.

Note 1 to this rating schedule states that any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under appropriate diagnostic codes.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2014).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, intervertebral disc syndrome is to be evaluated either under the new general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method is results in a higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least one weeks but less than two weeks during the past 12 months, a 10 percent evaluation is warranted.  

Note 1 of that code provides that, for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Turning to the evidence of record, a September 2005 VA medical record notes that the Veteran's spine is symmetric and that range of motion is limited in all planes due to pain.  There was spasm in the bilateral paraspinal muscles at the L4, L5, and S1 areas.  Strength was full and sensation was grossly intact.  

The October 2011 VA examination report notes that the Veteran reported a limitation of walking due to his spine condition.  He reported that, on average, he can walk 100 feet, which he indicated takes one hour.  He reported he has experienced falls due to his spine.  He reported experiencing stiffness, fatigue, spasms, decreased motion, paresthesia, and numbness.  He also reported weakness in the spine, leg, and foot.  He denied bowel and bladder problems.  He reported he experiences constant, severe pain in the lower back that travels up to the back and the legs.  He reported it can be exacerbated by physical activity and is relieved by rest and Ibuprofen.  He reported that, when he is experiencing pain, he can function with medication.  He describes experiencing functional impairment due to pain and limitation of motion of the joint, which he describes as stiffness.  His treatment includes Ibuprofen as needed for pain and a back brace.  He reported that, in the past 12 months, his back disability has not resulted in any incapacitation.  In terms of overall functional impairment, he reported that any significant physical activity is limited by pain and that he has had to change job positions several times.  

On examination, the Veteran's posture was normal.  He walked with an antalgic gait due to knee pain.  He required a back brace for walking.  There was no evidence of radiating pain on movement.  Muscle spasm was absent.  Tenderness to palpation of lumbar spine was noted on examination.  Spinal contour was preserved, though there was tenderness.  There was no guarding of movement.  The examination did not reveal any weakness.  Muscle tone was normal.  Musculature was normal.  There was negative straight leg raise on the right and the left.  Lasegue's sign was negative.  There was no atrophy present in the limbs.  There was no ankylosis of the thoracolumbar spine.  Flexion was to 70 degrees with pain beginning at 55 degrees.  Extension was to 10 degrees with pain beginning at 5 degrees.  Right lateral flexion was to 20 degrees with pain beginning at 10 degrees.  Left lateral flexion was to 25 degrees with pain beginning at 20 degrees.  Right rotation was to 15 degrees with pain beginning at 10 degrees.  Left rotation was to 20 degrees with pain beginning at 15 degrees.  Repetitive motion was possible, with no additional limitation of motion on repetition.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curves of the spine.  

Neurologic examination revealed no sensory deficits from L1-L5.  Examination of the sacral spine revealed no sensory deficits of S1.  Knee and ankle jerk were normal for both lower extremities.  Lower extremities showed no signs of pathologic reflexes.  Cutaneous reflexes were normal.  There were no signs of lumbar intervertebral disc syndrome with chronic and permanent nerve root involvement.  There were no non-organic physical signs.  

An October 2011 radiology report notes that the Veteran's vertebrae were normally aligned and normal in height.  Mild osteopenia was seen.  There was very mild disc space narrowing at L4-L5.  The posterior arches were intact.  The facet joints were unremarkable.  

The September 2013 VA examination report notes that the Veteran has been diagnosed with degenerative arthritis and degenerative disc disease of the lumbar spine.  The Veteran reported that his pain is 5 out of 10 in severity but has daily flare-ups with exertion that reach an 8 out of 10 in severity.  The Veteran reported that his pain is relieved with resting and that he does not have any radiation to the legs.  The Veteran needed to change his Post Office job due to his back pain.  He reported using lumbar support during driving and noted he can get around his home without much difficulty.  He denied bladder or bowel impairment.  He reported taking Ibuprofen one to two times per week and noted that he has never had any surgeries.  He reported the flare-ups occur with standing or walking for long periods.  He reported that he needs to sit down to rest and the sharp back pain goes away after half an hour.  

On range of motion examination, flexion was to 45 degrees with objective evidence of painful motion beginning at 35 degrees.  Extension was to 20 degrees with objective evidence of painful motion beginning at 15 degrees.  Right lateral flexion was to 30 degrees with no objective evidence of painful motion.  Left lateral flexion was to 20 degrees with objective evidence of painful motion beginning at 15 degrees.  Right and left lateral rotation were to 20 degrees with objective evidence of painful motion beginning at 20 degrees.  On repetitive use testing, forward flexion was to 20 degrees, extension was to 20 degrees. Right lateral flexion was to 25 degrees.  Left lateral flexion and left and right lateral rotation were to 20 degrees.  The additional limitations of repetitive motion were due to pain and fatigue.  The Veteran had functional loss and/or functional impairment due to less movement than normal, excess fatigability, and pain on movement.  Significant pain and weakness were noted to significantly limit functional ability during flare-ups or when the joint is used repeatedly over time.  The Veteran was noted to have left back pain lateral to the vertebral column near the sacroiliac junction.  He was noted to have guarding or muscle spasm of the thoracolumbar spine that is severe enough to result in abnormal gait.  

On muscle strength testing, right and left hip flexion and right knee extension were 4/5.  Left knee extension was 3/5, and the remaining muscle strength testing was normal.  Reflex and sensory examinations were normal.  Straight leg raise testing was negative.  There was no radiculopathy, and there were no other neurologic abnormalities.  

The Veteran was noted to have intervertebral disc syndrome without any incapacitating episodes over the past 12 months.  The Veteran was noted to regularly use a cane for locomotion.  

The Veteran's back disability was noted to affect his ability to work in that it limits bending, pushing, pulling, and lifting.  He can carry 20 pounds occasionally and 10 pounds frequently.  He was noted to be able to perform activities of daily living.  

Based on the above, the Board finds that a rating in excess of 10 percent is not warranted prior to September 4, 2013, and that a rating in excess of 40 percent is not warranted on and after that date.  The above evidence demonstrates none of the limitation of motion requirements or other types of impairment that are necessary to warrant a higher rating at any point as listed in the rating criteria, above, even when taking into consideration factors such as functional impairment due to pain, fatigue, weakness, and incoordination.  In the absence of incapacitating episodes, an increased rating based on the applicable rating criteria is not warranted.  Furthermore, the evidence does not demonstrate neurologic impairment to warrant a separate rating or ratings for such disability.





B.  Left Knee Disability

The Veteran's degenerative arthritis of the left knee is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014), which provides ratings based on limitation of flexion.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis, when substantiated by x-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Under Code 5260, limitation of flexion to 60 degrees is noncompensable; limitation of flexion to 45 degrees warrants a 10 percent rating; limitation of flexion to 30 degrees warrants a 20 percent rating; and limitation of flexion to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a 10 percent rating is allowed when extension is limited to 10 degrees; a 20 percent disability rating is allowed when extension of the leg is limited to at least 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; and a 40 percent rating is warranted for extension limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).

Separate ratings may be also assigned for knee disability under Diagnostic Codes 5257 and 5003 (degenerative arthritis) where there is x-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See generally VAOPGCPREC 23- 97 and VAOPGCREC 9-98.  

Under Diagnostic Code 5257, a rating of 10 percent is warranted when there is slight recurrent subluxation or lateral instability; a 20 percent rating is warranted when there is moderate recurrent subluxation or lateral instability; and a 30 percent rating is warranted when there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Turning to the evidence of record, a July 2005 VA medical record describes a knee examination showing no gross deformity, swelling, effusion, or warmth.  Anterior/ posterior drawer tests, McMurray's test, Lachman's test, medial/lateral laxity test, and patella grinding were all negative.  

An August 2005 VA medical record notes that the Veteran reported weakness after prolonged activity, but no falls.  He denied swelling.  On inspection, range of motion was full.  There was no anterior/posterior or valgus/varus laxity.  There was no patellofemoral crepitus.  

A September 2006 VA medical record showed full range of motion.  

A June 2007 VA medical record notes range of motion from 0 degrees to 130 degrees.  

An October 2007 VA medical record shows range of motion from 0 to 120 degrees.  

A March 31, 2008, VA medical record notes that the Veteran was seen for knee braces for persistent pain and recurrent buckling.  It was noted that the Veteran's left knee showed some mild Lachmann's and varus instability in addition to previously-noted patellofemoral grinding.  

March 2009 and October 2009 VA medical records note range of motion from 0 degrees to 100 degrees.  

An October 2011 VA examination report notes that the Veteran reported experiencing weakness, stiffness, swelling, giving way, locking, tenderness, and pain.  He denied experiencing heat, redness, lack of endurance, fatigability, deformity, drainage, effusion, subluxation, and dislocation.  He reported having flare-ups as often as several times per day lasting one to two hours.  The flare-ups were 9 out of 10 in severity.  They were precipitated by physical activity and stress and were alleviated by Ibuprofen.  During flare-ups, he experienced pain and limitation of motion of the joint, which he described as stiffness.  He reported difficulty walking and standing.  He described limitations with walking for long periods due to pain.  He was treated with Ibuprofen as needed for pain and a knee brace.  He denied any joint replacement.  With respect to functional impairment, he reported that any significant walking or physical activity was limited by pain.

On examination, the Veteran's gait was abnormal (unstable and imbalanced) due to knee pain.  The Veteran required bilateral knee braces for walking.  The left knee was tender.  There were no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, or drainage.  There was no subluxation, locking pain, genu recurvatum, crepitus, or ankylosis.  Flexion was to 90 degrees with pain beginning at 80 degrees.  Repetitive motion was possible, with no additional degree of limitation.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The medial/lateral collateral ligaments stability test, anterior/posterior cruciate ligaments stability test, and medial/lateral meniscus stability test were all within normal limits.  

An October 2011 radiology report notes an impression of early osteoarthritis.

The September 2013 VA examination report notes diagnoses of bilateral degenerative arthritis and internal derangement.  The Veteran reported having sharp pain that is exacerbated by exertion every five to six days.  He takes Ibuprofen for this pain and sits down to rest 30 to 45 minutes.  He wears knee braces and uses a cane, typically after work.  On examination, left knee flexion was to 130 degrees with no objective evidence of painful motion.  Left knee extension was to 0 degrees with no objective evidence of painful motion.  After repetitive use testing, there was no decrease in range of motion due to pain, weakness, fatigue, or lack of endurance.  It was noted that the Veteran has functional loss due to less movement than normal and weakened movement.  On flare-up, strength in the left lower extremity was 3/5 on repetitive motion testing.  The Veteran had medial joint line tenderness on palpation of the joint line or soft tissues of the left knee.  Muscle strength testing was 4/5 on flexion and extension.  Anterior instability and posterior instability testing was normal, while medial-lateral instability was 2+ (5 to 10 millimeters).  There was no evidence or history of recurrent patellar subluxation/dislocation.  It was noted that the Veteran regularly uses a cane for ambulation.  It was noted that the Veteran's knee disabilities affect his ability to work in that he has limitations to prolonged standing and walking on hard and uneven surfaces.  It was noted he cannot stand for prolonged periods because his knee pain will flare up.  His knees were also noted to "give out" at times and he needs to sit.  The Veteran reported that his boss is understanding and allows him to keep working at his current job.

Based on the above, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's left knee arthritis with limitation of motion.  Even when taking into consideration additional impairment caused by factors such as pain, weakness, fatigability, and incoordination, the Veteran's left knee disability is not manifested by limitation of flexion to at least 30 degrees (to warrant a 20 percent rating under Diagnostic Code 5260) or limitation of extension to at least 10 degrees (to warrant a 10 percent rating under Diagnostic Code 5261).  

The Board has also considered whether a rating in excess of 10 percent would be warranted under any of the other diagnostic codes that are applicable to knee disabilities.  Knee disabilities are rated under 38 C.F.R. § 4.71, Diagnostic Codes 5256 through 5263.  In the absence of ankylosis, a rating under Diagnostic Code 5256 is not warranted.  In the absence of evidence of dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint, a rating under Diagnostic Code 5258 is not warranted.  In the absence of evidence of symptomatic removal of semilunar cartilage, a rating is not warranted under Diagnostic Code 5259.  In the absence of tibia and fibula impairment, a rating is not warranted under Diagnostic Code 5262.  In the absence of genu recurvatum, a rating is not warranted under Diagnostic Code 5263.

The Board finds, however, that a separate rating is warranted for left knee instability effective March 31, 2008, the earliest day on which medical evidence corroborates the Veteran's complaints of instability.  

The Board finds that an initial rating of 10 percent is warranted for instability from March 31, 2008, while a 20 percent rating is warranted from September 4, 2013.  The initial 10 percent rating is warranted based on the March 2008 record's express description of some mild Lachmann's and varus instability.  The Board finds that the 20 percent rating from September 4, 2013, is appropriate based on the finding that medial-lateral instability was 2+ (5 to 10 millimeters).  The Board notes that the medial-lateral instability finding of 2+ was the middle of three choices on the VA examination report, suggesting that 5 to 10 millimeters of medial-lateral instability warrants a higher rating than a lesser degree of instability but that there are objective findings that would suggest an even higher degree of instability that are not demonstrated in this case.  For this reason, the Board finds that the evidence demonstrates that the Veteran does not satisfy the criteria for a 30 percent rating, which requires severe recurrent subluxation or lateral instability.

C.  Extraschedular Evaluations

In reaching these conclusions, the Board also has considered whether the Veteran is entitled to an increased level of compensation for the disabilities at issue on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.

Specifically, the Board finds that the rating criteria for the Veteran's service-connected back and left knee disabilities adequately contemplate the level of impairment that is demonstrated in the evidence of record.  As noted above, musculoskeletal disability ratings contemplate factors such as functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of a joint, as well as actually painful, unstable, or malaligned joints due to healed injury.  The disabilities in the case at hand are not characterized by any additional complaints or symptoms that are not contemplated by these applicable rating criteria.  The Veteran has not described any exceptional or unusual features associated with the service-connected disabilities being rated herein.

As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

The claim of entitlement to service connection for a right knee disability, to include the threshold issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disability, is dismissed.

Entitlement to an increased rating for degenerative arthritis, degenerative disc disease, and intervertebral disc syndrome of the lumbar spine initially rated as 10 percent disabling (from April 29, 2005), and as 40 percent disabling from September 4, 2013, is denied.

Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the left knee is denied.

From March 31, 2008, through September 3, 2013, entitlement to a separate 10 percent rating for instability of the left knee is granted.

On and after September 4, 2013, entitlement to a separate 20 percent rating for instability of the left knee is granted.


REMAND

The Veteran has also claimed entitlement to an increased rating for PTSD, initially rated as 10 percent disabling (from April 29, 2005), rated as 30 percent disabling from April 10, 2009, and rated as 70 percent disabling from October 22, 2010.  Review of the record indicates that the Veteran has been receiving individual counseling through the Veterans Service Outreach Program (VSOP) for his psychiatric disabilities.  While the record does contain letters from his VSOP psychologist, Dr. Beavers, describing the severity of his psychiatric impairment at various points during the appeals period, it does not contain the treatment records themselves.  Because these records appear to contain highly relevant information that would help VA more accurately determine the Veteran's levels of psychiatric impairment during the appeals period, the Board finds it is necessary to remand this claim to obtain the VSOP records.

In addition, on remand, any outstanding VA medical records must also be obtained and associated with the claims file.  

Finally, the Veteran contends that he cannot work due to his service-connected disabilities.  He has therefore raised a claim for TDIU. See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).  The Court has held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.

The law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

In this case, as noted above, a TDIU claim has been raised by the record.  Pursuant to the holding in Rice, a claim for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation.  Therefore, the Board finds that a remand is necessary so that the agency of original jurisdiction can provide appropriate notice, and any additional development that is deemed necessary, on that aspect of the appeal.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran proper Veterans Claims Assistance Act (VCAA) notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises the Veteran about what is needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.

2.  Obtain any outstanding VA medical records and associate these records with the claims folder.

3.  Ask the Veteran to fill out the appropriate authorization to allow VA to obtain the private medical records from Veterans Service Outreach Program (VSOP) and Dr. Beavers, and for all health care providers who have treated him for an acquired psychiatric disability.  The Veteran should also be notified that he may submit these records himself.  After securing any necessary releases, request any identified records.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  

4.  After the development requested above has been completed, and after any additional development that is deemed appropriate, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


